PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT: Titanium Metals Corporation John A. St. Wrba 5430 LBJ Freeway, Suite 1700 Vice President and Treasurer Dallas, Texas 75240 (972) 233-1700 TIMET REPORTS SECOND QUARTER 2010 RESULTS DALLAS, TEXAS August 3, 2010 . . Titanium Metals Corporation (“TIMET” or the “Company”) (NYSE: TIE) reported net income attributable to common stockholders of $19.0 million, or $0.11 per diluted share, for the quarter ended June 30, 2010, compared to $8.6 million, or $0.05 per diluted share, for the quarter ended June 30, 2009. The Company’s net sales were $212.0 million for the second quarter of 2010 compared to $205.7 million for the second quarter of 2009.The increase in net sales was primarily the result of an increase in melted product volumes partially offset by lower selling prices for melted products.Factors contributing to the change in average selling prices for melted products during the second quarter of 2010 include lower annual pricing under long-term customer agreements primarily due to lower raw material index adjustments, lower spot market pricing and the relative mix of products sold during the period.Customer requirements during the second quarter of 2010 have continued to reflect improving demand for titanium products in the commercial aerospace sector, as manufacturing activity and inventory levels within the supply chain continue to recover and uncertainties within the sector continue to be resolved. Operating income of $26.7 million for the second quarter of 2010 was up from $15.6 million for the same period in 2009, reflecting a higher gross margin percentage relative to net sales.Our improved profitability reflects lower cost raw materials, principally titanium sponge and scrap, and higher utilization of our production capacity in 2010. Bobby D.
